              IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

                                         )
UNITED STATES OF AMERICA                 )
                                         )
v.                                       ) CRIMINAL NO. 15-0088-CG-B
                                         )
                                         )
XIULU RUAN, M.D.,                        )
                                         )

                                      ORDER

      This action is before the Court on the United States’ Motion for an Order

Confirming Mortgage is VOID to Clear Title (Doc. 810), Xiulu Ruan’s (“Ruan”)

response thereto (Doc. 814), the United States’ Reply (Doc. 815), and Ruan’s

Surreply (Doc. 816). For the reasons explained below, the United States’ motion is

hereby GRANTED.

               FACTUAL AND PROCEDURAL BACKGROUND

      On February 24, 2017, Ruan was found guilty of racketeering and drug

conspiracies in connection with his operation of a pain clinic. (Doc. 503.) Following

the return of the verdict, Ruan agreed and stipulated to a forfeiture money

judgment in the amount of $5,000,000 in addition to the forfeiture of multiple

assets. (Docs. 498, 500, 503). On May 31, 2017, this Court sentenced Ruan to 252

months imprisonment and to pay $15,239,369.93 in restitution and a special

assessment of $1,500. (Doc. 665). On June 12, 2017, the United States filed a Notice

of Lien for Fine/Restitution against Ruan in Mobile County, Alabama Probate Court
and in Milwaukee County Wisconsin Register of Deeds. (Doc. 800-2). On May 3,

2018, the United States filed a third Notice of Lien for Fine and/or Restitution in

Bay County, Panama City, Florida. (Id.) The United States reports that Ruan has

paid no funds towards restitution and has paid only $100 towards the special

assessment through the Inmate Financial Responsibility Program. (Doc. 800).

       On February 17, 2017, during his trial but prior to his conviction, Ruan

signed a Power of Attorney (“POA”) granting his sister, Xiu Oing Martinie

(“Martinie”), general authority to act on his behalf pursuant to the Alabama

Uniform Power of Attorney Act. (Doc. 800-3). The POA includes the following

restrictive language: “An agent that is not my ancestor, spouse, or descendant MAY

NOT use my property to benefit the agent … unless I have included that authority

in the Special Instructions” (Id. at 2). The Special Instructions state as follows:

“This Power of Attorney shall not be affected by my disability, incompetency, or

incapacity.” (Id.)

       On February 27, 2018, four days after his conviction, but before his

sentencing and before the Notices of Liens were filed, Martinie executed a mortgage

to twenty-one individuals for a total of $559,200.00 against Ruan’s then-un-

encumbered property located at 9073 Timbercreek Boulevard, Spanish Fort,

Alabama 36527. (Doc. 800-1). One of the twenty-one named individuals was Steve

Martinie (“Steve”), the husband of Martinie. (Id.)

       On May 29, 2018, this Court issued an Order for a Writ of Execution for 15

properties that were owned either solely by Ruan or Ruan’s single member LLC


                                           2
(XLR Properties, LLC) or jointly by Ruan and his former wife, Ling Cui. (Doc. 772).

The United States Marshal’s service seized the properties and filed returns of

service. (Docs. 781, 784, 790, 791, 793, 794, 795).

      On November 8, 2018, the United States filed a motion to set aside the above-

mentioned mortgage as a fraudulent transfer. (Doc. 800). Thereafter, Ruan

responded to the motion and submitted several documents relating to the

transaction. (Doc. 806). Upon review of the exhibits filed, and while the motion

remained pending, the United States filed the instant motion asserting that the

mortgage was void because Martinie was without authority to execute the mortgage

due to the language of the POA which excluded Martinie’s authority to use Ruan’s

property to benefit herself. (Doc. 810). The United States simultaneously filed a

Motion to Stay the ruling on its previous motion to declare the mortgage fraudulent

pending a ruling on the current motion.1 (Doc. 811). Ruan filed a response (Doc.

814), the Government filed a reply (Doc. 815), and Ruan filed a sur-reply (Doc. 816).

                                    DISCUSSION

      The Government argues that the subject mortgage is void on its face because

Martinie did not have the legal authority to use defendant’s property to benefit

herself, or self-deal. (Doc. 810, generally). As such, the Government posits that the

mortgage did not and could not have transferred any interest to either Martinie or

to the other named mortgagees. (Id. at 8-9). In response, Ruan contends that the



1Based on the result reached in this Order, the Government’s previously filed
motions relating to the at issue here (Docs. 800 and 808) are MOOT.

                                           3
mortgage is not void because Martinie did not self-deal, but alternatively, if self-

dealing is determined, that the mortgage is not void as to the remaining

mortgagees. (Doc. 814 at 1-4, Doc. 816). Ruan also argues that this court is without

subject matter jurisdiction to determine the validity of the mortgage. (Doc. 814 at

4-7). The Government contends that jurisdiction exists and that the mortgage is not

severable (Doc. 815, generally). This Court will address each argument.

      A. Jurisdiction

      In his response to the subject motion, Ruan suggests this District Court lacks

subject matter jurisdiction to determine the facial validity of the mortgage at issue.

(Doc. 814 at 7). Curiously, Ruan does not specifically argue that this Court does not

have jurisdiction and plainly agrees that “[o]f course, the issue of enforcing a federal

restitution order falls within the court’s federal question jurisdiction”. (Doc. 814 at

4). Instead, Ruan acknowledges the Federal Debt Collection Procedures Act

(FDCPA) and then only questions whether or not jurisdiction exists and challenges

the Government to come forward with a cited example of a similar matter being

adjudicated by a federal court. (Id.) In reply, the Government argues that the

validity of the mortgage is squarely within this Court’s jurisdiction pursuant to the

FDCPA.2

      The Federal Debt Collection Procedures Act “provides ‘the exclusive civil

procedures for the United States' to obtain satisfaction of a judgment in a criminal



2Notably, Ruan’s sur-reply is silent on the issue of jurisdiction, despite the
Government addressing the issue in its reply.

                                           4
proceeding that imposes a ‘fine, assessment, penalty, [or] restitution’ in favor of the

United States.” United States v. Bradley, 644 F.3d 1213, 1309 (11th Cir. 2011)

(quoting 28 U.S.C. §§ 3001(a)(1), 3002(3)(B), 3002(8)). The Act provides the United

States several remedies to satisfy a judgment, one of which is to obtain a writ of

execution. 28 U.S.C. §§ 3202(a), 3203. The Act provides that the United States may

levy only property in which a judgment debtor has a “substantial nonexempt

interest.” Id. § 3203(a). As such, the FDCPA requires the government to use

reasonable diligence to identify and serve notice on any person who may have an

interest in the property it targets for collection proceedings under the FDCPA. See

28 U.S.C. § 3202(c) (requiring the government to serve a “copy of the notice and a

copy of the application for granting a remedy under this subchapter” on “each

person whom the United States, after diligent inquiry, has reasonable cause to

believe has an interest in the property to which the remedy is directed.”). To that

end, the district court must determine whether the debtor has any ownership

interests in the property, and the district court must determine the ownership

interests of any person who moves to dissolve or modify any writ. See U.S. v.

Duran, 701 F.3d 912 (11th Cir. 2012) (held that a district court has the authority,

under the FDCPA, to determine under state law the ownership interests in property

against which the United States has obtained a writ of execution to collect a

judgment of restitution in a criminal action.).

      While the circumstances of Duran may not be identical to those currently

before this Court, the rationale for the Court of Appeals’ holding remains applicable



                                           5
to the case at hand. Specifically, because at issue in this action is the validity of a

mortgage that determines ownership interest in a property over which the United

States has obtained a writ of execution, this Court has jurisdiction to determine the

ownership interest in the subject property. Ruan has submitted no case law

indicating that jurisdiction does not exist under the FDCPA or that Duran should

be distinguished from this action. Further, Ruan’s argument with respect to this

Court’s jurisdiction suggests that federal jurisdiction would exist if the mortgagees

listed on the subject mortgage were given notice such that they had an opportunity

to potentially seek to object to the writ, after which this Court could then determine

their property interest, to the extent that they had any interest at all. (See Doc. 814

at 4). However, Ruan has not provided any case law to suggest that this Court does

not have the same jurisdiction before notice is given, especially when, as here, the

court’s decision determines not whether that mortgage is voidable, but whether it is

void in its entirety, thereby not creating any property interest in the named

mortgagees such that notice would be required. Accordingly, this Court finds that

jurisdiction exists.

       B. Self-Dealing

       The Government asserts that the subject mortgage is void because Martinie

did not have the authority to use the POA to benefit herself or self-deal, and

because Alabama law prohibits self-dealing. (Doc. 810). Ruan argues no self-dealing

occurred because Martinie’s husband, not Martinie, was the beneficiary of the

subject mortgage. (Doc. 814 at 1-2).



                                            6
      The POA attorney states as follows: “An agent that is not my ancestor,

spouse, or descendant MAY NOT use my property to benefit the agent … unless I

have included that authority in the Special Instructions”. (Doc. 800-3 at 2). The

Special Instructions state: “This Power of Attorney shall not be affected by my

disability, incompetency, or incapacity.” (Id.) According to Martinie, the mortgage

in question was executed to repay $559,200.00 to twenty-one individuals who

assisted Ruan financially during his legal proceedings. There is no dispute that one

of the named mortgagees was Martinie’s husband and that his portion of the

mortgage was $252,035.00. The only substantive question is whether Martinie

engaged in self-dealing when she used her POA to execute a mortgage that secured

a debt of $252,035.00 to her husband.

      For legal support, the Government relies heavily on Lamb v. Scott, 643 So.2d

972 (Ala. 1994). In Lamb, a mother executed a power of attorney designating one of

her daughters as her attorney-in-fact. The mother later executed a will leaving

certain real property to her two daughters and step-son in equal shares. After the

POA and will were executed, but before the mother died, the daughter used the

POA to execute a deed that transferred her mother's interest in her real property to

herself and her sister. The mother's stepson subsequently filed suit to have the deed

be declared void. The Alabama Supreme Court held that powers of attorney are

construed strictly, “restricting the powers to those expressly granted,” and held that

because the challenged power of attorney “did not specifically state that [the




                                          7
attorney-in-fact] could convey land to herself, she was without the power to do so.”

Id. at 974. Accordingly, the mortgage was void.

      Ruan’s only argument that the mortgage is not void in this action is that the

government has failed to provide any legal support that Martinie’s grant of a

mortgage to people other than herself, i.e. her husband, is “self-dealing”. (Doc. 814

at 1-2). However, the factual evidence on the record submitted by Ruan supports

the position that Martinie benefitted from the mortgage. Specifically, the

documents filed by Ruan in response to the Government’s initial motion to void the

mortgage as a fraudulent transfer, includes a list of people who provided financial

support to Ruan for his legal defense, including Steve Martinie and Xiu Qiong

Martinie. (Doc. 806-2 at 1). According to the exhibit, Steve and Martinie loaned

Ruan a total of $252,035.00 over three transactions from June 5, 2015 to June 16,

2015. (Id.) There are additionally copies of two checks and one withdrawal ticket –

all signed by Martinie, alone, totaling $252,035.00. (Id. at 5-7). One of the two

checks identifies the account holder as Martinie and none of the documents contain

Steve’s name or his signature. (See Id.). As a result, despite the fact that Martinie

identified her husband, and not herself, on the mortgage, the evidence supports a

finding that Martinie either solely or jointly with her husband loaned Ruan the

funds and, likewise, either solely or jointly with her husband benefitted from the

mortgage, resulting in self-dealing. Also telling is the fact that, in defending

against the Government’s position, Martinie – the person with the ability to submit

evidence that she did not benefit from the mortgage (or even a portion of it) – has




                                           8
failed to submit any evidence that she did not benefit, for example by submitting a

sworn affidavit or financial evidence that the funds loaned to Ruan were not hers.

This is true despite the fact that Martinie filed a “Declaration” addressing her part

in executing the mortgage which makes no mention of her benefit (or lack thereof)

in executing the mortgage. (See Doc. 806-3).

      The conclusion that Martinie benefitted from the mortgage is further

supported by Ruan’s own argument in his sur-reply, that even if Martinie self-dealt,

Steve, too, has an ownership interest in the money held in a bank account in his

wife’s name and therefore, owns half of the $252,035.00 loaned to Ruan (and

arguably should receive that same amount per the mortgage even if the other half

was self-dealing). In so arguing, Ruan asserts that Wisconsin (the Martinies’ state

of residence) is a “community property” state meaning Steve owns half of all marital

property. However, considering the same marital property laws -- which is

unnecessary per the documents discussed above -- Martinie would likewise benefit

from the mortgage to her husband. Because any self-dealing constitutes self-

dealing, the fact that Martinie may only have a 50% interest in the total amount of

the mortgage issued to her husband does not remove the transaction from being one

of self-dealing. Accordingly, the mortgage as to her husband constitutes a benefit to

Martinie which she was not authorized to grant per the POA or under Alabama law.

As a result, the mortgage is void.3


3Ruan makes no argument that the mortgage would not be void as to Martinie
should this Court determine that the execution of the mortgage involved self-
dealing, and this Court finds no legal basis for such a position.

                                          9
      C.     Severability

      Ruan alternatively argues that if the mortgage is void as to Martinie, it

should be severable and remain valid as to the other twenty individuals who

benefitted because Martinie had the power to issue such a mortgage for their

benefit and Ruan intended that his family and friends who financially contributed

to his defense be made whole by the repayment. (Doc. 814 at 2-4). For legal

support, Ruan relies on Lamb, supra. Specifically, Ruan argues that the court in

Lamb specifically addressed the deed at issue first with respect to the attorney-in

fact (which was void due to self-dealing) and then separately addressed that same

deed with respect to the other grantee based on the intent of the person executing

the POA. Id. Despite the Lamb court finding that the deed was also invalid as to

the non-attorney in fact, Ruan argues that in this action it is clear that he intended

to repay those who loaned him money and, therefore, his intent establishes that the

mortgage is valid with respect to the remaining mortgagees. Id.

      Ruan’s position is not compelling. First, in order for the mortgage to be

severable, it must to be voidable, not void. If void, it is a nullity. This distinction

was squarely addressed in In re Shelton, 2018 WL 5098814 (N.D. Ohio October 17,

2018), cited by the Government. While In re Shelton is factually distinguishable,

its analysis of Alabama property law, specifically Lamb, is on point. Specifically,

that court stated as follows:

      Conveyances that are merely voidable are “subject to be set aside and
      cancelled at the suit of” a party with a superior interest. See Ham v.
      Blankenship, 194 F.2d 430, 432 (5th Cir. 1952). When an act is void,
      however, it is “entirely destitute of legal effect.” Ex Parte Banks, 185


                                           10
      Ala. 275, 279, 64 So. 74 (Ala. 1913). The Alabama Supreme Court in
      Banks admonished that “judges ... have frequently used the words
      ‘voidable’ and ‘void’ indiscriminately, when referring to contracts,” id.
      at 280, 64 So. 74, but this Court is not prepared to conclude that the
      Alabama Supreme Court in Lamb confused the two words and their
      meaning. Because the Alabama Supreme Court in Lamb described
      deeds given by an attorney-in-fact to herself without express authority
      to do so as “void,” 643 So.2d at 974, this Court concludes that the law
      of Alabama holds such purported deeds to be legal nullities.

In re Shelton, at *763 (N.D. Ohio October 17, 2018). Because Martinie did not have

the authority to use the POA to self-deal, the mortgage is a legal nullity.

      Nevertheless, even assuming Ruan’s interpretation of Lamb is correct and

requires this Court to separately consider Ruan’s intent to establish the validity of

the mortgage as to the other mortgagees, the result would be the same. While, the

Lamb court examined the intent of the deceased to determine the validity of the

deed with regard to the non-attorney-in-fact, it found that the deed was invalid

because had the deceased wished to deed her property to the non-attorney in fact,

she could have done so at the time of executing the POA, or even later when

executing her will. Despite Ruan’s position in his pleadings with regard to his

intent, the Declaration previously submitted by Martinie states that she is the

sister of Ruan, that she was given POA, that she caused the subject mortgage “to be

granted in favor of several people who had lent money to Xiulu Ruan to help cover

the costs of his criminal defense” and that “[t]he decision to grant this mortgage

was mine, and it was made for the sole purpose of ensuring that the aforementioned

loans were repaid as promised.” (Doc. 806-1 at 1). The Declaration goes on to

specifically state that “[Martinie] was not acting at the direction of Xiulu Ruan




                                          11
when I decided to grant this mortgage.” Id. Coupled with the fact that the records

pertaining to the loans given by the other mortgagees make no mention of a

mortgage or repayment plans (other than the promise to repay by December 2018)

Martinie’s Declaration contradicts Ruan’s alleged intent. Further, the POA

contradicts that Ruan intended to issue the mortgage though his attorney-in-fact for

the benefit of those who loaned him money. Similar to the circumstances in Lamb,

had Ruan intended his property to be used to repay those individuals who loaned

him money for his legal defense, he could have executed a mortgage to that effect at

the time he executed the POA. Moreover, had he intended for Martinie to be able to

execute such a mortgage on his behalf for such a purpose, he could have likewise

removed the restriction from the POA which prevented Martinie from benefiting

from the use of the POA - especially given that over half of the money to be repaid

was loaned to him from Martinie or Martinie and her husband. He did not. Thus,

the only intent that can be surmised is that at the time of executing the POA, Ruan

did not intend for Martinie to be able to execute a document as his attorney-in-fact

that would benefit her. The fact that the document at issue also benefitted others

does not overcome the express restriction of the POA. As a result, this Court finds

that Martinie was without authority to execute the mortgage to the other named

mortgagees. Furthermore, Ruan has not pointed to any case other than Lamb that

suggests this Court could or should void a portion of the mortgage that was

executed without authority but validate another portion. Ruan also fails to present

legal support, beyond Lamb, that this Court should modify or reform the subject




                                         12
mortgage based on the subject circumstances. Such a modification would

essentially result in this Court creating a new mortgage document for a new

amount and for a revised group of individuals. This Court is not inclined to do so.



                                  CONCLUSION

      For the reasons set forth above, the United States’ Motion for an Order

Confirming Mortgage is VOID to Clear Title (Doc. 810) is GRANTED, and the

Motion to Void Mortgage as a Fraudulent Transfer (Doc. 800) and Motion to Compel

(Doc. 808) are MOOT.

      DONE and ORDERED this 4th day of April, 2019.



                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE




                                         13
